DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20150078524) in view of Akiyama et al. (US 20170181720).
Regarding claim 7, Shimizu teaches a method, using a radiation fluoroscopic apparatus capable of performing both a radiation fluoroscopy and a radiation imaging; wherein:
said radiation fluoroscopic apparatus, further comprises:
a radiation irradiation element 23 that irradiates a radiation to a subject P; 
a radiation detector 24 that detects said radiation that is irradiated from said radiation irradiation element and transmits through said subject;
a collimator 26 with collimator-leaves that changes an area size of said radiation that is irradiated from said radiation irradiation element to said subject (para 27);
a memory element that stores an aperture on a radiation imaging (para 20); 
a display 9 element that displays an image that said radiation detector acquires; and 
an aperture change switch 11 that changes said aperture;
said method, further comprising:
a step of performing a radiation fluoroscopy (para 25);

a step of calling up of said aperture on a radiation imaging, that is stored in said memory element in accordance with receiving said operation of said aperture change switch 115 while performing said radiation fluoroscopy (para 43);
a step of changing said aperture of said collimator to said aperture called up from said memory element while performing said radiation fluoroscopy (para 42-43, fluoroscopy to ROI fluoroscopy); and
a step of displaying an image obtained by said radiation fluoroscopy while said aperture of said collimator is coinciding with said aperture called up from said memory element (para 20 42-43, figures 7, 10, 12-13).
However Shimizu fails to teach said radiation irradiation element, said radiation detector, and said collimator are located in an examination room and said display and the said aperture change switch are located in an operation room.
Akiyama teaches an examination room and an operation room.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the imaging unit and operating unit of Shimizu located in the examination room and operation room as taught by Akiyama, since it would protect the operation personnel.
Regarding claim 8, Shimizu teaches a control element that controls a reposition action of said collimator-leaves from a first aperture to a second aperture following at least one of (i) a passing of a constant time and (ii) a re-operation of said aperture changing switch following a time since said aperture of said collimator-leaves is changed to the first aperture configuration by an operation of said aperture changing switch (figures 7, 10, 12-13); and
the method, further comprising:
a step of repositioning said collimator-leaves from said first aperture configuration to said second aperture configuration following at least one of (i) said passing of said constant time and (ii) said re-operation of said aperture changing switch following said time since said aperture of said collimator-
Regarding claim 9, Shimizu fails to teach said fluoroscopy imaging apparatus, further comprises:
two pair of opposed shifting members between said radiation irradiation element and said subject;
each said shifting member movable along a motion axis; each said collimator-leaves attached to a bottom of each respective said shifting member opposite a diaphragm attached at a top of each said shifting member; and whereby said aperture change switch that changes said first aperture of said collimator-leaves to said second aperture configuration by changing a position of each said collimator-leave attached at said bottom of each said shifting member additionally changes a position of each said diaphragm attached at said top of each said shifting member; and said method, further comprising: a step of moving each said shifting member along said motion axis; and a step of changing a position of each said diaphragm attached at said top of each said shifting member using said aperture change switch.
The claimed collimator structure and operation is known (see Seufert (US 6934363, figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the collimator of Shimizu with the known collimator, since it would provide better beam shaping.
Response to Arguments
The applicant asserts that Shimizu fails to teach “a step of calling up of said aperture on a radiation imaging, that is stored in said memory element in accordance with receiving said operation of said aperture change switch while performing said radiation fluoroscopy; a step of changing said aperture of said collimator to said aperture called up from said memory element while performing said radiation fluoroscopy.  The examiner disagrees.  Shimizu teaches a step of calling up of said aperture on a radiation imaging, that is stored in said memory element in accordance with receiving said operation of said aperture change switch 115 (the ROI fluoroscopy switch is switching the image capturing mode to the ROI fluoroscopy mode and the collimator driving unit 4 to set the aperture to an small aperture while the ROI switch 115 is stepped on, para 43) while performing said radiation fluoroscopy 113 (para 42-43, the fluoroscopy switch 113 is swathing the image capture mode to the fluoroscopy mode) and a step of changing said aperture of said collimator to said aperture called up from said memory element while performing said radiation fluoroscopy (the ROI fluoroscopy switch is switching the image capturing mode to the ROI fluoroscopy mode and the collimator driving unit 4 to set the aperture to an small aperture while the ROI switch 115 is stepped on, para 43 also see figure 7, when the fluoroscopy is started at time t1 the aperture is at large aperture and when the ROI fluoroscopy is started at time t2, the aperture size is changed to small aperture).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Akiyama clearly shows that separation between the imaging and operation room and one would be motivated to adapt the separation since it would protect the operation personnel.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.